Citation Nr: 0209321	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for multiple joint 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1945 to May 1947.

This appeal arises from an October 1997 rating decision of 
the Louisville, Kentucky Regional Office (RO).  The case was 
remanded from the Board to the RO in March 2000 for 
additional development of the evidence.


FINDING OF FACT

The veteran's arthritis of the neck and low back, 
degenerative disc disease of the low back and stenosis of the 
neck were not initially manifest during service or within the 
first post service year; current multiple joint disability is 
etiologically unrelated to service.


CONCLUSION OF LAW

The veteran's multiple joint disability was not incurred in 
or aggravated during service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the October 1997 rating decision of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  Moreover, the RO notified the veteran 
of all regulations relating to his claim and informed him of 
the reasons for which it had denied his claim in the February 
1998 statement of the case, June 2000 supplemental statement 
of the case and the January 2002 supplemental statement of 
the case.  Furthermore, the RO issued a comprehensive May 
2001 VCAA letter to the veteran detailing VA's duty to assist 
the veteran, VA's duty to obtain evidence, what the evidence 
must show to establish entitlement, what information was 
still needed from the veteran, what the veteran could do to 
help with his claim and what had been done to help the 
veteran with his claim.  The Board finds that the information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) in that 
the veteran was clearly notified of the evidence necessary to 
substantiate his claim for entitlement to service connection.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
medical records have been obtained to include voluminous VA 
outpatient and inpatient records.  The veteran has been 
provided with several VA examinations to include an opinion 
as to the etiology of the disability claimed on appeal as 
part of the recent September 2001 VA orthopedic examination.  
In addition, the veteran provided testimony at a June 1998 
personal hearing at the RO.  In short, VA has fulfilled the 
duty to assist by aiding the veteran in obtaining all 
evidence that relates to the claim at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

The service medical records show that the veteran was 
hospitalized from August to October 1946.  He had awakened on 
1 August 1946 to find that he could not extend the fingers of 
the right hand.  No history of an injury was provided.  Also 
noted were pain and some swelling of the wrist. On 
examination, there was rather marked tenderness and swelling 
over the carpal tunnel lunate.  X-rays of the wrist were 
suggestive of Kienbock's disease.  During hospitalization, 
there was no x-ray evidence of healing of the carpal lunate.  
The bone had lost much calcium and much of its normal 
configuration.  A small furuncle of the left forearm was 
incised and drained.  The final diagnosis was Kienbock's 
disease of the left carpal lunate.  Additional diagnoses from 
December 1946 to January 1947 were deformity of lunate 
manifested by cystic degeneration and septic arthritis of the 
left wrist and forearm.  

A November 1947 statement from George Hunter, M.D., indicates 
that the veteran woke up one day with pain and swelling of 
the right wrist.  There had been no violence, no accidents, 
no illness and no pain prior to this day.  The veteran was 
diagnosed with Kienbock's disease a bony degenerative process 
of the carpal wrist bone.

On VA examination in February 1952, the diagnoses were 
degeneration and necrosis of the right wrist and a normal 
left wrist. 

On VA examination in November 1971, the veteran reported that 
6 years before he had undergone a lumbar laminectomy for 
intervertebral disc syndrome.  Occasionally, he would develop 
some low back discomfort.  There was a 4 inch linear scar 
over the midline of the lower lumbar area.  X-rays of the 
lumbar spine showed narrowed L5, S1 disc space with bony 
sclerosis.  

On VA examination in September 1995, it was reported that the 
veteran suffered from completely occluded arterial supply of 
the distal extremities in 1987.  The right foot was amputated 
and he had lost two toes of the left foot.  He spent much of 
his time in a wheelchair.  The impressions included 
disintegration of the bones of the right wrist and hand of 
unclear etiology with chronic severe pain syndrome.

In April 1997, the veteran requested service connection "on 
my body as a whole."  It was further stated that the back, 
legs and all of his limbs were affected.  

An MRI in January 1997 revealed degenerative changes of the 
c-spine with moderate stenosis at C5-6; foraminal stenosis at 
C5-6 and C6-7; and congenital fusion of C4-5.

On the notice of disagreement, the veteran indicated that he 
wanted service connection for arthritis.  

The veteran testified in June 1998 that he first started 
developing arthritis of the joints other than the right wrist 
about 6 to 8 years before; he could feel soreness and 
stiffness which just grew worse; and that the other joints 
affected include the left wrist, shoulder, neck and back.

On VA orthopedic examination in September 2000, there was 
pain and tenderness of the right wrist.  The diagnosis was 
degenerative joint disease of the right wrist.

On VA orthopedic examination in September 2001, it was noted 
that the veteran suffered a ruptured disc of the lumbar spine 
working as a coal miner in 1962.  On examination, the neck 
was diffusely tender.  There was tenderness over the lumbar 
segment of the spine.  The diagnoses were fragmentation of 
the lunate bone with arthritis of the right wrist; arthritis 
of the neck; and arthritis and intervertebral disc disease of 
the lumbar spine.  It was opined that the original condition 
of the right wrist was Kienbock's disease which was aseptic 
necrosis of the lunate bone.  This disability was of unknown 
origin and usually affected men from age 20 to 45.  There was 
no associated trauma with this disease.  Arthritis of the 
wrist was the result of the malalignment of the carpal bones.  
The impairment of the back and neck were not related to the 
impairment of the right wrist and they were likely related to 
recurrent trauma sustained at work.


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a) (2001).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The veteran contends that he suffers from multiple joint 
arthritis, stenosis and degenerative disc disease that were 
first manifest during service.  The evidence does not support 
this claim.  

The service medical records are silent regarding complaints, 
findings or diagnoses of arthritis (other than service 
connected right wrist), stenosis or degenerative disc 
disease.  The veteran reported during recent VA examination 
in September 2001 that he had ruptured a disc of the lumbar 
spine in 1962.  On VA examination in November 1971, the 
veteran reported undergoing a lumbar laminectomy about 6 
years before for intervertebral disc syndrome.  In January 
1997, an MRI revealed arthritis of the cervical spine and 
stenosis of the cervical spine.  The veteran testified in 
1998 that he had started to develop arthritis of multiple 
joints, other than the right wrist, about 6 to 8 years 
before.  Current examination (September 2001) and diagnostic 
testing has revealed arthritis of the neck and low back and 
degenerative disc disease of the low back.  

The uncontroverted evidence shows that the veteran suffered a 
ruptured lumbar disc in the mid-1960s and that he 
subsequently developed arthritis and stenosis of the neck and 
low back and degenerative disc disease of the low back.  
There is no evidence, however, which would connect the 
veteran's multiple joint disability with service many years 
before.  In fact, a VA orthopedic examiner opined in 
September 2001 that the veteran' impairments of the neck and 
back were not related to the service connected right wrist 
and they were likely related to recurrent trauma sustained at 
work.  This medical opinion is in concert with the remainder 
of the medical evidence in that there is no medical evidence 
or opinion of record which would connect multiple joint 
disability to the veteran's military service.  

The only evidence that would support the veteran's claim that 
he currently suffers from multiple joint disability that is 
related to service is found in his statements and testimony; 
however, lay evidence is inadequate to establish a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the preponderance of the evidence is against the 
veteran's claim of service connection for multiple joint 
disability.


ORDER

Entitlement to service connection for multiple joint 
disability is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

